Filed 9/13/22 Marriage of Alamshahi CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 In re the Marriage of SYED and ZEADA                                                          C094347
 ALAMSHAHI.

 SYED ALAMSHAHI,                                                                      (Super. Ct. No.
                                                                                  STAFLDWC20180002963)
                    Respondent,

           v.

 ZEADA ALAMSHAHI,

                    Appellant.




         Zeada Alamshahi (appellant) appeals from a trial court judgment of dissolution,
specifically the trial court’s determination that an interspousal transfer deed from Syed
Alamshahi (respondent) granting appellant a house acquired during the marriage as her
sole and separate property was not a valid transmutation and thus the residence was
community property. We find substantial evidence in the record to support the trial
court’s decision and affirm the judgment.


                                                             1
                                              I
                                     BACKGROUND
       The parties were married on October 16, 1999. On May 29, 2018, respondent
filed a marital dissolution petition alleging the date of their separation to be May 14,
2018. On September 5, 2018, appellant filed her own dissolution action, alleging the
same dates of marriage and separation.
       A. Trial
       At trial, appellant testified that she met respondent through a friend in March
1999. Respondent met with appellant’s family at their house to propose marriage to
appellant. Her father, mother, sisters, and brother were present. The conversation took
place in the living room and was mostly with her father. Respondent promised to give
appellant a house for a dowry after they were married.
       Appellant and respondent were engaged in June 1999. The dowry proposal had
already been made and agreed upon. They had an American marriage ceremony in
October 1999 and an Afghani Muslim ceremony in November 1999 on Thanksgiving.
       At the November ceremony, appellant’s brother was her representative to discuss
the dowry. In a Muslim marriage, the marriage certificate normally includes the dowry
agreement. Appellant looked for the dowry agreement but could not find it.
       Appellant testified that in 2000 she purchased a home in Tracy for a down
payment of $60,000. Appellant denied that she borrowed money from her sister-in-law
for the down payment and stated the down payment was “[a] gift from my dowry.”
Appellant testified that only her income was considered in qualifying for a loan to buy
the property. Appellant said she was making $2,000 a month working at Target as a
supervisor and she also worked with her father in his upholstery business. Appellant
testified that the monthly mortgage payment was “1,100 something.”
       Appellant testified that respondent signed the deed stating that the house belonged
to appellant as a gift to her. He did not sign the loan documents for the house because he

                                              2
had just filed bankruptcy, although the bankruptcy was not discussed with the people
handling the loan documents to purchase the house.
       When shown the interspousal transfer deed at trial where respondent stated that he
was signing title to the property to appellant for “VALUABLE CONSIDERATION,”
appellant asked what that term meant. The trial judge clarified that it meant that
appellant gave respondent something in return for signing the deed. When the judge
asked appellant if she gave respondent something to sign the deed, she said no.
Appellant testified that when she signed the deed she understood written English but not
the meaning of all the terms, such as “valuable consideration.” At the time, respondent
spoke better English and at trial, appellant agreed that she still spoke limited English.
Both appellant and respondent speak Farsi as their native language but the deed was not
translated into Farsi.
       Usually, a dowry is in writing and respondent testified that he did not have a
written dowry agreement. He did not recall going to appellant’s family house, proposing
marriage, and telling the family he would give her a gift as a dowry. Respondent met
appellant’s parents when he went to her house to get engaged. Appellant testified that a
dowry was discussed on the wedding night, not on the night of the engagement.
Respondent agreed to pay 3,000 afghani, about $300, as a dowry.
       Respondent testified they did not have an agreement to give appellant a house as a
dowry. Respondent and appellant bought a house one year after they were married.
They borrowed $44,000 from respondent’s sister and he paid the remainder of the
$60,000 down payment. Respondent’s income was used to qualify for a loan to buy the
house, but his name could not be on the loan itself because of his poor credit and previous
bankruptcy filing. The mortgage payments were over $2,000 a month and were flexible,
changing every month and they were able to afford the mortgage payments because of
respondent’s income. Appellant was working at Target making $1,200 to $1,400 per
month, while respondent was making $4,000 to $5,000 per month.

                                              3
        Respondent testified that he agreed to sign title of the property to appellant. He
transferred the property to appellant as her sole and separate property. Appellant did not
give him anything to sign the deed and she did not force him to sign the deed. When
respondent signed the deed, he did not understand written English completely and
appellant only spoke a little English. The realtor explained what the deed said but
respondent did not understand that he would be giving up his rights to the property.
        Appellant’s sister Fahima testified that she met respondent twice before appellant
married him.1 The first time he came to see her parents was at their home to propose
marriage to appellant. Her parents, her sisters Nasima and Wasima, and her brother were
present. Fahima heard respondent promise appellant a home as a dowry gift. Nothing
was written down. Respondent said his credit was good and did not disclose that he had
filed for bankruptcy.
        Appellant’s sister Nasima testified that she was also present when respondent
came to her parents’ house to propose marriage to appellant. Her parents, her sisters, and
her brother were also present. Respondent made his proposal in the living room. Nasima
heard respondent state that he would give appellant a house as a dowry.
        Appellant’s sister Wasima testified that she was present, along with her parents,
sisters, and brother when respondent came to her parents’ house to propose marriage.
Wasima heard the dowry discussed in the living room. She heard respondent say he
would buy appellant a house as a gift. Wasima did not recall respondent saying anything
else.
        Respondent’s uncle Sayed testified that he was present at the engagement party.
There was no discussion of a dowry that night that he was aware of. Sayed was also



1 To avoid confusion and with no disrespect or informality intended, we refer to
appellant’s sisters Fahima Mayer, Nasima Mayer, and Wasima Mayer, and respondent’s
uncle Sayed Alamshahi, by their first names.

                                              4
present at the marriage ceremony in November 1999 when there was a 30-minute
discussion of a dowry between representatives of appellant and respondent. Appellant’s
brother represented her interest.
        Mahiam Sahibzada attended the parties’ wedding ceremony in November 1999.
He testified that he saw but was not part of the group of 10 to 20 men of the family
discussing a dowry. The discussion went on for 10 to 15 minutes. Appellant’s brother
was her representative. Sahibzada did not see any agreements written down and testified
that it is common to write down a dowry.2 He also testified that it is common to have
dowry negotiations on the night of the wedding.
        B. Judgment
        Following trial, the court issued a lengthy “Final Statement of Decision and
Order” on whether the interspousal transfer deed was a valid and enforceable
transmutation. The court found that the property was purchased with a loan from
respondent’s sister and that appellant’s monthly salary was below the amount of the
initial monthly mortgage payments. Title was taken in appellant’s name as her sole and
separate property. Respondent executed an interspousal transfer deed granting the
property to appellant as her sole and separate property for valuable consideration. Other
than the deed, appellant failed to produce a document verifying that the property was a
gift to her as her dowry. Respondent admitted that appellant did not force him to sign the
deed.




2 Sahibzada evidently was also testifying as an expert witness because appellant’s
counsel objected to a question as outside the scope of Sahibzada’s expertise. In In re
Marriage of Turfe (2018) 23 Cal.App.5th 1118, expert witnesses testified regarding a
“mahr agreement” required for a valid marriage under Islamic law. (Id. at p. 1122.) “A
mahr agreement ‘is an agreement based on Islamic law under which a husband agrees to
pay a dowry to his wife.’ ” (Id. at p. 1120, fn. 2.)

                                             5
       The court noted that English is not the first language of the parties and neither of
them understood the significance of executing the deed, pointing to appellant’s testimony
that she did not understand the phrase “for valuable consideration.” Appellant and her
three sisters testified that they all heard the same thing, i.e., when appellant’s father and
respondent met to discuss the proposed engagement in the family living room, the terms
of the dowry discussed were that respondent was to purchase a house for appellant. The
court found this testimony not credible. However, there was other testimony that the
dowry was not discussed until the day of the Muslim ceremony. The court questioned
why appellant’s father and brother did not testify and why appellant did not present the
document that customarily listed the dowry. The court found more believable
respondent’s explanation that, because he had filed bankruptcy, he was advised by the
real estate agent that his name could not be on the loan, as well as that appellant’s income
was not enough to qualify for a loan on her own, that respondent’s income was
considered, and they had to borrow from respondent’s sister for the down payment.
       The court ruled that appellant had failed to meet her burden of proof that
respondent had a clear understanding of community property law, his community interest
in the home, and the legal effect of the interspousal transfer deed. The court concluded
that the deed was not a valid and enforceable transmutation, and the home was
community property.
                                              II
                                       DISCUSSION
       Appellant contends there is no substantial evidence to support the trial court’s
determination that the family home in Tracy is community property. We disagree.
       A. Legal Principles
       “Except as otherwise provided by statute, all property, real or personal, wherever
situated, acquired by a married person during the marriage while domiciled in this state is
community property.” (Fam. Code, § 760.)

                                               6
       “A rebuttable presumption of undue influence arises when one spouse obtains an
advantage over another in an interspousal property transaction.” (In re Marriage of
Mathews (2005) 133 Cal.App.4th 624, 630; see In re Marriage of Haines (1995)
33 Cal.App.4th 277, 297; Fam. Code, § 721.) “The presumption of undue influence is
regularly applied in marital transactions in which one spouse has deeded property to the
other, as in Haines. In such cases, it is evident one spouse has obtained an advantage—
the deeded property—from the other.” (In re Marriage of Burkle (2006) 139 Cal.App.4th
712, 730.)
       “ ‘ “When a presumption of undue influence applies to a transaction, the spouse
who was advantaged by the transaction must establish that the disadvantaged spouse’s
action ‘was freely and voluntarily made, with full knowledge of all the facts, and with a
complete understanding of the effect of’ the transaction.” [Citation.]’ [Citation.] The
advantaged spouse must show, by a preponderance of evidence, that his or her advantage
was not gained in violation of the fiduciary relationship. [Citation.] ‘ “The question
‘whether the spouse gaining an advantage has overcome the presumption of undue
influence is a question for the trier of fact, whose decision will not be reversed on appeal
if supported by substantial evidence.’ ” ’ ” (In re Marriage of Fossum (2011)
192 Cal.App.4th 336, 344.)
       B. Analysis
       There can be no doubt that appellant was advantaged by respondent signing an
interspousal transfer deed, transferring his interest in the family home to appellant. It
was, therefore, appellant’s burden at trial to overcome the presumption that respondent
signed that document as a result of undue influence. (In re Marriage of Haines, supra,
33 Cal.App.4th at p. 296.) There is substantial evidence that she failed to overcome the
presumption.
       Respondent did not understand the transmutation effect of an interspousal transfer
deed under California’s community property laws, i.e., that he was giving up all his rights

                                              7
to a home bought with a down payment borrowed from his sister and mortgage payments
made using his income. His understanding was that the deed was necessary to obtain a
home loan, given his history of bankruptcy and poor credit. Appellant herself did not
understand the meaning of the terms of the deed regarding valuable consideration, even
though it was her only evidence of the promised dowry (beyond the identical testimonies
of appellant and her sisters that the court did not find believable).
       On appeal, appellant does not make a serious effort to challenge the trial court’s
ruling but instead contends that the trial court erroneously shifted the burden to appellant
based on a discussion of authority—e.g., the common law presumption in Evidence Code
section 662 (presumption of beneficial ownership by the owner of legal title may only be
rebutted by clear and convincing evidence) and In re Brace (2020) 9 Cal.5th 903, 935
(Evid. Code, § 662 presumption does not apply where it conflicts with Fam. Code,
§ 760)—which appellant acknowledges is not pertinent to interspousal transfers. Indeed,
in Fossum, the court noted that Evidence Code section 662 does not apply where it
conflicts with the presumption of undue influence, which arises, as here, under Family
Code section 721 “if (1) there is an interspousal transaction by which (2) one spouse
gains an advantage over the other.” (In re Marriage of Fossum, supra, 192 Cal.App.4th
at p. 345.)
       Further, much of appellant’s opening brief is an attempt to undermine
respondent’s credibility. However, “[w]e will not second-guess the court’s credibility
assessment.” (In re Marriage of DeSouza (2020) 54 Cal.App.5th 25, 35; In re Marriage
of Balcof (2006) 141 Cal.App.4th 1509, 1531 [“Appellate courts ‘do not reweigh
evidence or reassess the credibility of witnesses’ ”].)
       On this record, we find sufficient evidence that appellant failed to overcome the
presumption of undue influence on respondent in executing the interspousal transfer
deed. Accordingly, there is sufficient evidence to sustain the trial court’s decision to
characterize the family home as community property.

                                               8
                                  DISPOSITION
      The judgment is affirmed.



                                               /s/
                                           BOULWARE EURIE, J.



We concur:



    /s/
ROBIE, Acting P. J.



    /s/
HULL, J.




                                       9